IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs February 3, 2015

              JAMIE LOU HANELINE V. STATE OF TENNESSEE

               Direct Appeal from the Circuit Court for Decatur County
                      No. 01CR013 C. Creed McGinley, Judge


               No. W2014-01713-CCA-R3-ECN - Filed March 31, 2015


The petitioner, Jamie Lou Haneline, appeals the dismissal of his petition for the writ of error
coram nobis. He was convicted of rape of a child in 2001 and received a sentence of thirty-
eight years. In the petition for relief, which was filed in 2013, the petitioner alleged a newly
discovered witness with information not previously known at trial. After a hearing, the court
dismissed the petition as untimely and, further, found that the witness’s testimony would not
have changed the verdict in the petitioner’s case. The petitioner contends that the error
coram nobis court erroneously reached those conclusions. Following review of the record,
we affirm the judgment of the court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which A LAN E. G LENN
and C AMILLE R. M CM ULLEN, JJ., joined.

Guy T. Wilkinson, District Public Defender, Camden, Tennessee, for the appellant, Jamie
Lou Haneline.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Matthew Stowe, District Attorney General; and Scott A. Arch, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                          OPINION

                      Procedural History and Factual Background

       The facts underlying the petitioner’s conviction, as recited by this court on direct
appeal, are as follows:
        [T]he victim in this case [] testified that she first met the [petitioner]
when she was eleven years old. The twenty-three year old [petitioner] was a
friend of [the victim’s] mother’s boyfriend. In February of 2000, shortly after
they met, the [petitioner] began to flirt with [the victim], and he asked her to
have sex with him. However, their sexual intimacy did not begin at that point.
Although the [petitioner] moved to Pennsylvania for a period of a few months,
their relationship resumed in August when the [petitioner] returned. At this
point in time, [the victim] was twelve years old. [The victim] testified that, on
September 9, 2000, she needed school supplies from a Wal-Mart store. The
[petitioner] offered to take [the victim] to the store, which he did. However,
when they left Wal-Mart, the [petitioner] took [the victim] to his residence, a
mobile home that he shared with his grandfather, Byron Bean. [The victim]
testified that the [petitioner] “snuck” her into the mobile home after Mr. Bean
went to bed. She stated that the [petitioner] took her to his bedroom, flirted
with her, and had sex with her twice. In addition, [the victim] performed oral
sex on the [petitioner] when he asked her to. The [petitioner] used a condom
because “he was afraid [she would] get pregnant.” After this incident, the
[petitioner] took [the victim] home.

        On September 23, 2000, [the victim] was attending a birthday party at
the home of her friend, Amy Cole. The [petitioner] picked her up from the
party at around 8:00 p.m. [The victim] testified that they drove around for a
while, after which the [petitioner] took her to his mobile home. Again, [the
victim] waited outside until Mr. Bean went to bed; then the [petitioner] took
her to his bedroom. In the bedroom, [the victim] and the [petitioner] watched
television and had sexual intercourse again. The [petitioner] used a condom
on this occasion as well. Early the next morning, the [petitioner] took [the
victim] back to Amy Cole’s house.

        With respect to the incident on September 23, 2000, Amy Cole testified
that the [petitioner] picked [the victim] up from the birthday party after dark.
After a few hours, the [petitioner] returned [the victim] to the house, where she
spent the rest of the night.

       [The victim] testified that, a few days later, on approximately
September 20, 2000, the [petitioner] unexpectedly came to her house. [The
victim] was there alone. She stated that she and the [petitioner] had sex on her
bed on this occasion.

       Sometime after this last incident, the [petitioner] returned to [the

                                       -2-
       victim’s] house. [The victim’s] grandfather, who was at the house with [the
       victim], refused to allow her to leave with the [petitioner]. [The victim]
       became upset with her grandfather and attempted to commit suicide by taking
       a bottle of pain medicine. She was taken to the hospital, where her stomach
       was pumped. This experience prompted [the victim] to disclose to her mother
       her relationship with the [petitioner].

              The jury found the [petitioner] guilty of the child rape that occurred on
       September 23, 2000. It found him not guilty of the conduct alleged to have
       occurred on September 9 and September 30.

State v. Jamie Lou Haneline, No. W2002-01773-CCA-R3-CD, 2003 Tenn. Crim. App.
LEXIS 515, *2-4 (Tenn. Crim. App. May 30, 2003). The petitioner subsequently filed a
direct appeal, a post-conviction petition, and a petition for writ of error coram nobis. He was
granted no relief in any of these matters.

        On December 23, 2013, the petitioner filed the instant petition for writ of error coram
nobis alleging newly discovered evidence in the form of a witness he claimed was unknown
to him at the time of trial. He alleged that the witness would offer testimony that the
petitioner was not present at the birthday party on the day the crime occurred. Following the
appointment of counsel and the filing of an amended petition, a hearing was held on the
matter.

       The petitioner presented the testimony of Jacob Leahy, the alleged newly discovered
witness. Mr. Leahy testified that he met the petitioner while the petitioner was in jail in 2001
awaiting trial on the rape charges. He further testified that Amy Cole was his half-sister, and
he was at the birthday party held at her home on the night of the rape. Mr. Leahy stated that
he did not see the petitioner present at the party at any time that evening. He acknowledged
that people attended the party whom he did not know, but he claimed that he never forgot a
face.

        Mr. Leahy also testified about a car accident he was involved in during 1999. He
testified that at the time of the party, he remained in a great deal of pain and “wasn’t really
coherent.”

       Shortly after the party, Mr. Leahy decided to go to California and was unaware of any
rape allegations made against the petitioner. He stated that he was extradited back to
Tennessee in 2001 and met the petitioner in jail. When he became aware of the nature of the
allegations against the petitioner, Mr. Leahy told the petitioner that he had not seen him there
that evening.

                                              -3-
        The petitioner also testified at the hearing. He acknowledged meeting Mr. Leahy in
jail in 2001, but he claimed that Mr. Leahy did not mention the possibly exonerating
information to him at that time. Rather, the petitioner contends that in August of 2012, the
two were transferred together to the West Tennessee State Prison. The petitioner stated that
in September, Mr. Leahy approached him and relayed the information to him.

        The petitioner testified that he attempted to investigate the information he received
from Mr. Leahy, but he was unsuccessful in his attempts. He claimed that, “I finally just
filed the motion on my own” in July of 2013. He further claimed that the petition was not
acted upon until his mother and an attorney checked and it was found in “some boxes” in the
clerk’s office.

       On cross-examination, the petitioner testified that Mr. Leahy was incorrect that the
information had been relayed in 2001. He noted that Mr. Leahy was “obviously kind of
slow.”

      After hearing the proof presented, the error coram nobis court took the matter under
advisement. On June 19, 2014, the court dismissed the petition. This timely appeal
followed.

                                          Analysis

        On appeal, the petitioner contends that the error coram nobis court erred in dismissing
his petition. He alleges that the court erroneously concluded both that the petition was time-
barred and that Mr. Leahy would not have been a credible witness whose testimony would
have changed the outcome of the trial.

       Tennessee Code Annotated section 40-26-105 provides relief in criminal cases by
petition for error coram nobis and states in pertinent part:

       Upon a showing by the [petitioner] that the [petitioner] was without fault in
       failing to present certain evidence at the proper time, a writ of error coram
       nobis will lie for subsequently or newly discovered evidence relating to
       matters which were litigated at the trial if the judge determines that such
       evidence may have resulted in a different judgment, had it been presented at
       the trial.

T.C.A. § 40-26-105(b) (2010). The writ of error coram nobis is “an extraordinary procedural
remedy,” providing relief in only a limited number of cases. State v. Mixon, 983 S.W.2d 661,
672 (Tenn. 1999) (emphasis in original). “The purpose of this remedy ‘is to bring to the

                                              -4-
attention of the [trial] court some fact unknown to the court, which if known would have
resulted in a different judgment.’” State v. Hart, 911 S.W.2d 371, 374 (Tenn. Crim. App.
1995) (quoting State ex rel. Carlson v. State, 407 S.W.2d 165, 167 (Tenn. 1966)). The
decision of whether to grant or deny a petition for writ of error coram nobis on its merits rests
within the sound discretion of the trial court. State v. Vasques, 221 S.W.3d 514, 527-28
(Tenn. 2007). A trial court abuses its discretion when it applies incorrect legal standards,
reaches an illogical conclusion, bases its decision on a clearly erroneous assessment of
evidence, or employs reasoning that causes an injustice to the complaining party. State v.
Ruiz, 204 S.W.3d 772, 778 (Tenn. 2000).

       To obtain relief, the petitioner must show that the newly discovered evidence could
not have been obtained before trial by either the petitioner or his counsel exercising due
diligence. Mixon, 983 S.W.3d at 672. In the petition for relief, the petitioner must relate: (1)
the grounds and the mature of the newly discovered evidence; (2) why the admissibility of
the newly discovered evidence may have resulted in a different judgment had the evidence
been admitted at the previous trial; (3) the petitioner was without fault in failing to present
the newly discovered evidence at the appropriate time; and (4) the relief sought by the
petitioner. Freshwater v. State, 160 S.W.3d 548, 553 (Tenn. Crim. App. 1995).

        Petitions for writ of error coram nobis are subject to a one-year statute of limitations.
T.C.A. § 27-7-103 (2010); Harris v. State, 301 S.W.3d 141, 144 (Tenn. 2010). “The statute
of limitations is computed from the date the judgment of the trial court becomes final, either
thirty days after its entry in the trial court if no post-trial motions are filed or upon entry of
an order disposing of a timely filed, post-trial motion.” Harris, 301 S.W.3d at 144 (citing
Mixon, 983 S.W.2d at 670). Calculating the statute of limitations in this manner is consistent
with the “longstanding rule that persons seeking relief under the writ must exercise due
diligence in presenting the claim.” Mixon, 983 S.W.2d at 670; Harris, 301 S.W.3d at 144.
The State bears the burden of raising a violation of the statute of limitations as an affirmative
defense. Harris, 301 S.W.3d at 144. Whether a claim is time-barred is a question of law,
which we review de novo. Id. (citing Brown v. Erachem Comilog, Inc., 231 S.W.3d 918, 921
(Tenn. 2007)).

       In certain circumstances, due process considerations may require tolling the statute
of limitations. Workman v. State, 41 S.W.3d 100, 101 (Tenn. 2001). To determine whether
due process requires tolling, we must balance the State’s interest in preventing “stale and
groundless” claims against the petitioner’s interest in having a hearing to present newly
discovered evidence which may have led the jury to a different verdict if it had been
presented at trial. Id. at 103. To balance these interests, courts should use a three-step
analysis:



                                               -5-
      (1) determine when the limitations period would normally have begun to run;
      (2) determine whether the ground for relief actually arose after the limitations
      period would normally have commenced; and (3) if the grounds are “later-
      arising,” determine if, under the facts of the case, a strict application of the
      limitations period would effectively deny the petitioner a reasonable
      opportunity to present the claim.

Sands v. State, 903 S.W.2d 297, 301 (Tenn. 1995); see also Harris, 301 S.W.3d at 145.

      In its written order dismissing the petition, the coram nobis court found as follows:

             The Petitioner . . . has filed a Petition for Writ of Error Coram Nobis
      seeking relief from his conviction and sentence over thirteen years ago. The
      Petitioner previously availed himself of the appellate process as well as a
      Petition for Post-Conviction which was overruled by the Court and affirmed
      on appeal. The Petitioner now seeks a Writ of Error Coram Nobis for newly
      discovered evidence concerning the existence of a witness that was unknown
      to him in 2001 when his case was tried and was subsequently discovered. The
      Petitioner was appointed counsel and the State filed a Motion for Dismissal
      alleging that the statute of limitation has run and that any witness that has been
      discovered was not credible.

             A hearing was conducted on May 20, 2014 and the Court took proof
      from Jacob Leahy, the newly discovered witness as well as testimony from the
      Petitioner . . . . After considering all the pleadings in this matter as well as the
      evidence produced at the hearing the Court finds that the [Petitioner]’s Petition
      shall be dismissed for the following reasons:

              Any applicable statute of limitation has long since run in the above
      styled case. The Petitioner’s Petition for Writ of Error Coram Nobis was filed
      well outside the one year statute of limitation. . . . Notwithstanding the fact
      that the [Petitioner] himself claims he did not discover this evidence until 2012
      the Court is convinced otherwise. The witness disclosed that he had met the
      [Petitioner] in county jail some twelve years or thirteen years ago although the
      [petitioner] himself claims not to have discovered the evidence until 2012
      when they were housed with the Tennessee Department of Correction[]. The
      [P]etitioner offers no real reason for not discovering Mr. Leahy was a potential
      witness until 2012.
              Even if the Court had found that the Petition was filed within the statute
      of limitations, after examining the testimony of Mr. Leahy the Court finds that

                                              -6-
       he would not be a credible witness. At the time of trial this witness described
       himself as not being coherent and would not have been persuasive at trial.
       Therefore the court finds even had this witness been known and produced at
       trial this evidence would not have produced a different result. The Court after
       examining the record finds that the proof was substantial and that this
       particular witness with self-described mental disabilities as well as a history
       of commitments would not have had any impact whatsoever upon the jury’s
       finding . . . the [Petitioner] guilty at the trial of the case.

I. Statute of Limitations

       There is no dispute in this case that the petition for error coram nobis was filed outside
the applicable statute of limitations. The petitioner was convicted in 2001 and failed to file
this petition until 2013, well outside the one-year statute. The question before us then is
whether due process requires the tolling of the statute of limitations.

        The petitioner contends that he “acted diligently” to bring the newly discovered
evidence to the court’s attention by filing the petition within one year of his discovery of the
information. He bases his argument on his own testimony that he only learned of Mr.
Leahy’s information in 2012. He acknowledges that Mr. Leahy gave a contradictory version,
stating that he informed the petitioner in 2001 just prior to trial. The petitioner urges us to
conclude that under the “common sense idea,” his version is more credible because there
would be no reason not to attempt to use the information at trial if he was aware of it. He
states there would be no credible reason which would cause him to “wait for 12 years to act
upon the information.”

        The petitioner’s argument must fail. The error coram nobis court accredited the
testimony of Mr. Leahy and concluded that the petitioner was given this information in 2001.
That is not a finding which this court may revisit. See State v. Mitchell, 810 S.W.2d 733, 735
(Tenn. Crim. App. 1991). As has been noted numerous times, it is not the province of this
court to reweigh or reevaluate credibility determinations made by the trier of fact.

        Moreover, implicit in the court’s findings is that the claim is not later-arising if the
information was given to the petitioner pre-trial as the court concluded. That being said,
there is simply no evidence in the record which would support a conclusion that due process
requires tolling the statute of limitations.

II. Credibility of the Witness

       The petitioner also contends that the court erred in concluding that Mr. Leahy would

                                               -7-
not have been a credible witness at trial because of his mental status and the court’s
conclusion that his testimony would not have changed the outcome of the trial. The
petitioner contends that the court’s reliance on the evidence of Mr. Leahy’s mental issues was
improper because “no one could know [Mr. Leahy’s] capabilities to testify on the day of the
trial,” arguing it would be pure speculation. He continues, stating that “[t]o say Mr. Leahy’s
demeanor on the day of trial would be such that his testimony would have no impact is a
statement that cannot be made with any degree of certainty.” W e d o a g r e e w i t h t h e
petitioner that the coram nobis court did conclude that Mr. Leahy, who admitted “not being
coherent” at the time of trial, “would not have been persuasive at trial.” As such, the court
concluded his testimony at trial would not have changed the outcome, thereby preventing the
petitioner from establishing his claim for coram nobis relief.

       As pointed out by the State, the court’s findings were based upon credibility
determinations made after hearing the witnesses and the evidence presented. As previously
noted, this court has repeatedly held it is not the province of this court to revisit credibility
determinations made by the trier of fact or reweigh the evidence presented. State v. Mitchell,
810 S.W.2d at 735. Mr. Leahy testified he was not coherent at the time. There was evidence
of commitments to mental institutions. The error coram nobis court heard the testimony and
was able to assess Mr. Leahy’s demeanor. It was the province of that court to make such a
decision. The record reflects no abuse of discretion in the court’s determination.

          Further, the record does not support that the testimony would have actually
contradicted any of the evidence presented at the trial, which the court noted was
overwhelming. Both the victim and Amy Cole testified simply that the petitioner picked up
the victim at Amy Cole’s house. There was no testimony that the petitioner ever entered the
house or remained on the property for any length of time. Thus, the fact that Mr. Leahy did
not see the petitioner is not contradictory. As such, it would have provided the petitioner
little, if any, defense against the charges.

                                       CONCLUSION

       Based upon the foregoing, the judgment of the error coram nobis court is affirmed.




                                               _________________________________

                                                     JOHN EVERETT WILLIAMS, JUDGE




                                               -8-